DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/16/2021, with respect to the rejection(s) of claim(s) 1 and 14 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Resnick et al. U.S. PGPub 2003/0009250.

Claim Objections
Claim 23 is objected to because of the following informalities:  it appears “claim 1” should be “claim 14”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8, 10-21 and 23-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Resnick et al. U.S. PGPub 2003/0009250.
Regarding claims 1 and 14, Resnick discloses a system of flexibly configuring graphic elements within a runtime environment (e.g. production area) of a process plant, the system comprising: one or more computing devices of the runtime environment of the process plant, the process plant including the runtime environment and a configuration environment, and the one or more computing devices including one or more processors and one or more memories (e.g. Fig. 1 and 10-19); and a set of computer-executable instructions that is stored on the one or more memories and that, when executed 
 	Regarding claims 2 and 15, Resnick discloses the system of claim 1, wherein the definition of the particular graphic element object defines at least one of a shape, a property (e.g. attribute), an animation, or an event handler of at least a portion of a particular graphic element that provides a visual representation of a particular process entity on display views of the runtime environment of the process plant (e.g. pg. 4, ¶46-48; pg. 5, ¶65; pg. 7, ¶84; pg. 12, ¶123 and 125; pg. 13, ¶131-133; pg. 15, ¶152 and 155; pg. 18, ¶192; pg. 19, ¶199 and 202; Fig. 1 and 10-19). 

 	Regarding claims 4 and 17, Resnick discloses the system of claim 3, wherein the addition to the definition includes an addition of at least one of a shape, a property, an animation, or an event handler (e.g. pg. 4, ¶46-48; pg. 5, ¶65; pg. 7, ¶84; pg. 12, ¶123 and 125; pg. 13, ¶131-133; pg. 15, ¶152 and 155; pg. 18, ¶192; pg. 19, ¶199 and 202; Fig. 1 and 10-19). 
 	Regarding claims 5 and 18, Resnick discloses the system of claim 1, wherein the respective instantiation of each of the one or more of the modified graphic element objects comprises (i) a determination of a respective definition provided by the each of the one or more of the modified graphic element objects, and (ii) an application of the override to the determined respective definition (e.g. pg. 4, ¶46-48; pg. 5, ¶65; pg. 7, ¶84; pg. 12, ¶123 and 125; pg. 13, ¶131-133; pg. 15, ¶152 and 155; pg. 18, ¶192; pg. 19, ¶199 and 202; Fig. 1 and 10-19). 
 	Regarding claims 6 and 19, Resnick discloses the system of claim 1, wherein the override of the definition of the particular graphic element object includes an override of at least one of a visual characteristic, a shape, a property, an animation, or an event handler of at least a portion of a visual representation of a particular process entity corresponding to the particular graphic element object (e.g. pg. 4, ¶46-48; pg. 5, ¶65; pg. 7, ¶84; pg. 12, ¶123 and 125; pg. 13, ¶131-133; pg. 15, ¶152 and 155; pg. 18, ¶192; pg. 19, ¶199 and 202; Fig. 1 and 10-19). 
or the override includes a change to the trigger (e.g. defined threshold) corresponding to the event handler (e.g. pg. 4, ¶46-48; pg. 5, ¶65; pg. 7, ¶84; pg. 12, ¶123 and 125; pg. 13, ¶131-133; pg. 15, ¶152 and 155; pg. 18, ¶192; pg. 19, ¶199 and 202; Fig. 1 and 10-19). 
 	Regarding claims 8 and 21, Resnick discloses the system of claim 1, wherein the subset of the set of derived graphic element objects is a first subset, and the set of computer-executable instructions is executable by the one or more processors to further cause the system to not propagate, within the runtime environment, the override of the definition of the particular graphic element object to a second subset of the set of derived graphic element objects (e.g. pg. 4, ¶46-48; pg. 5, ¶65; pg. 7, ¶84; pg. 12, ¶123 and 125; pg. 13, ¶131-133; pg. 15, ¶152 and 155; pg. 18, ¶192; pg. 19, ¶199 and 202; Fig. 1 and 10-19). 
	Regarding claims 10 and 23, Resnick discloses the system of claim 9, wherein the user input is a first user input, and the set of computer-executable instructions is executable by the one or more processors to further cause the system to receive a second user input indicative of the subset of the set of derived graphic element objects (e.g. pg. 4, ¶46-48; pg. 5, ¶65; pg. 7, ¶84; pg. 12, ¶123 and 125; pg. 13, ¶131-133; pg. 15, ¶152 and 155; pg. 18, ¶192; pg. 19, ¶199 and 202; Fig. 1 and 10-19). 

 	Regarding claims 12 and 24, Resnick discloses the system of claim 11, wherein the response to the query indicates the particular graphic element object and the subset of the set of derived graphic element objects (e.g. pg. 4, ¶46-48; pg. 5, ¶65; pg. 7, ¶84; pg. 12, ¶123 and 125; pg. 13, ¶131-133; pg. 15, ¶152 and 155; pg. 18, ¶192; pg. 19, ¶199 and 202; Fig. 1 and 10-19). 
 	Regarding claims 13 and 25, Resnick discloses the system of claim 1, wherein the respective process entity comprises at least one of: a class module, an instance of the class module, a process element module, an area, a unit, a piece of equipment, a control module, a routing module, or a display module (e.g. pg. 4, ¶46-48; pg. 5, ¶65; pg. 7, ¶84; pg. 12, ¶123 and 125; pg. 13, ¶131-133; pg. 15, ¶152 and 155; pg. 18, ¶192; pg. 19, ¶199 and 202; Fig. 1 and 10-19); and the system further comprises a data storage entity configured to store a plurality of graphic element objects, the data storage entity accessible to both the runtime environment of the process plant and the configuration environment of the process plant, and the plurality of graphic element objects including the particular graphic element object and the set of derived graphic element objects (e.g. pg. 4, ¶46-48; pg. 5, ¶65; pg. 7, ¶84; pg. 12, ¶123 and 125; pg. 13, ¶131-133; pg. 15, ¶152 and 155; pg. 18, ¶192; pg. 19, ¶199 and 202; Fig. 1 and 10-19). 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






CK
November 15, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116